As filed with the Securities and Exchange Commission on October 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05820 Brookfield Total Return Fund Inc. (Exact name of registrant as specified in charter) Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Address of principal executive offices) (Zip code) Brian F. Hurley, Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Name and address of agent for service) 855-777-8001 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2014 Date of reporting period:August 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. Interest Rate Maturity Principal Amount (000s) Value U.S. GOVERNMENT & AGENCY OBLIGATIONS – 5.3% U.S. Government Agency Collateralized Mortgage Obligations – 0.1% Federal National Mortgage Association Series 1997-79, Class PL 1 % 12/18/27 $ $ Total U.S. Government Agency Collateralized Mortgage Obligations U.S. Government Agency Pass-Through Certificates – 5.2% Federal Home Loan Mortgage Corporation Federal Home Loan Mortgage Corporation TBA TBA Pool Q03049 1 08/01/41 Pool C69047 1 6/1/1932 Pool C53494 1 06/01/31 44 Pool C56878 1 08/01/31 Pool C58516 1 09/01/31 40 Pool C59641 1 10/01/31 Pool C55166 1 07/01/31 Pool C55167 1 07/01/31 65 Pool C55169 1 07/01/31 62 Pool G01466 1 12/01/22 Pool 555559 1 03/01/21 83 Pool 555538 1 03/01/21 Federal National Mortgage Association Pool 753914 1 12/01/33 Pool 761836 1 06/01/33 Pool 948362 1 08/01/37 Pool 555933 1 06/01/32 Pool 645912 1 06/01/32 Pool 645913 1 06/01/32 Pool 650131 1 07/01/32 Pool 789284 1 05/01/17 22 Pool 827853 1 10/01/29 34 Pool 545990 1 04/01/31 Pool 255053 1 12/01/33 Pool 735576 1 11/01/34 Pool 896391 1 06/01/36 Pool 735800 1 01/01/35 Pool 636449 1 04/01/32 Pool 458132 1 03/15/31 Pool 852865 1 07/01/20 Pool 545436 1 10/01/31 Total U.S. Government Agency Pass-Through Certificates TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $18,633,780) ASSET-BACKED SECURITIES – 4.9% Housing Related Asset-Backed Securities – 4.9% ACE Securities Corporation Manufactured Housing Trust Series 2003-MH1, Class A4 2,3 08/15/30 Bayview Opportunity Master Fund IIa Trust Series 2012-4NR2, Class A 1,2,3,4 01/28/34 Conseco Finance Securitizations Corp. Series 2001-4, Class A4 08/01/32 Conseco Financial Corp. Series 1998-3, Class A6 03/01/30 Series 1997-7, Class A7 07/15/28 Series 1997-2, Class A6 06/15/28 Series 1997-6, Class A9 01/15/29 Lehman ABS Manufactured Housing Contract Trust Series 2001-B, Class A5 04/15/40 Series 2001-B, Class A6 04/15/40 Mid-State Capital Corp. Series 2004-1, Class M1 08/15/37 Series 2004-1, Class M2 5 (Acquired 07/01/04, Cost $3,903,601, 1.1%) 08/15/37 Origen Manufactured Housing Contract Trust Series 2005-B, Class A4 01/15/37 Total Housing Related Asset-Backed Securities TOTAL ASSET-BACKED SECURITIES (Cost $18,095,727) RESIDENTIAL MORTGAGE RELATED HOLDINGS – 48.3% Non-Agency Mortgage-Backed Securities – 48.3% Alternative Loan Trust Series 2007-OA3, Class 1A1 4,6 04/25/47 Series 2006-OA10, Class 3A1 1,4,6 08/25/46 Series 2005-51, Class 4A1 4,6 11/20/35 Series 2007-2CB, Class 1A15 03/25/37 Series 2006-29T1, Class 2A5 10/25/36 Series 2006-41CB, Class 2A17 01/25/37 Series 2006-29T1, Class 3A3 6,7 10/25/36 Series 2007-12T1, Class A22 06/25/37 Asset-Backed Securities Corporation Home Equity Loan Trust Series 2007-HE1, Class A4 4,6 12/25/36 Banc of America Funding Corp. Series 2003-3, Class B4 5 (Acquired 01/28/04, Cost $196,220, 0.0%) 10/25/33 Series 2003-3, Class B5 5 (Acquired 01/28/04, Cost $124,129, 0.0%) 10/25/33 BCAP LLC Trust Series 2009-RR13, Class 18A2 2,3 07/26/37 BNC Mortgage Loan Trust Series 2007-2, Class A5 4,6 05/25/37 Citicorp Mortgage Securities Trust Series 2006-3, Class 1A4 06/25/36 Citigroup Mortgage Loan Trust Series 2009-11, Class 8A2 2,3,6 04/25/45 Countrywide Home Loan Mortgage Pass-Through Trust Series 2003-J13, Class B3 5 (Acquired 09/13/07, Cost $76,754, 0.0%) 01/25/34 Series 2007-5, Class A29 05/25/37 Series 2006-21, Class A11 02/25/37 Series 2004-21, Class A10 11/25/34 Series 2007-18, Class 1A1 11/25/37 Series 2006-14, Class A4 09/25/36 CSMC Series 2010-19R, Class 5A4 2,3 08/27/36 DSLA Mortgage Loan Trust Series 2007-AR1, Class 2A1A 4,6 04/19/47 First Republic Mortgage Bank Mortgage Pass-Through Certificates Series 2000-FRB1, Class B3 5,6 (Acquired 08/30/01, Cost $83,286, 0.0%) 06/25/30 87 GMAC Mortgage Corporation Loan Trust Series 2004-J5, Class M1 01/25/35 GSAMP Trust Series 2006-HE5, Class A2C 4,6 08/25/36 Series 2006-HE8, Class A2C 4,6 01/25/37 GSR Mortgage Loan Trust Series 2005-6F, Class 1A6 07/25/35 Indymac Index Mortgage Loan Trust Series 2006-FLX1, Class A1 4,6 11/25/36 IXIS Real Estate Capital Trust Series 2006-HE3, Class A2 4,6 01/25/37 Series 2006-HE2, Class A3 4,6 08/25/36 Series 2006-HE3, Class A4 4,6 01/25/37 JP Morgan Mortgage Acquisition Corp. Series 2006-WMC1, Class A4 4,6 03/25/36 JP Morgan Mortgage Trust Series 2003-A1, Class B4 5,6 (Acquired 10/29/04, Cost $201,579, 0.0%) 10/25/33 Series 2003-A2, Class B4 5,6 (Acquired 10/29/04, Cost $150,484, 0.0%) 11/25/33 Master Asset Backed Securities Trust Series 2006-NC2, Class A4 4,6 08/25/36 Series 2006-NC3, Class A4 4,6 10/25/36 Series 2006-HE5, Class A3 4,6 11/25/36 Series 2006-NC3, Class A5 4,6 10/25/36 Series 2006-HE5, Class A4 4,6 11/25/36 Series 2006-NC2, Class A5 4,6 08/25/36 Series 2005-NC2, Class A4 4,6 11/25/35 Series 2006-NC3, Class A3 4,6 10/25/36 Mid-State Capital Corp. Series 2004-1, Class B 08/15/37 Mid-State Trust X Series 10, Class B 5 (Acquired 01/05/04, Cost $1,679,443, 0.5%) 02/15/36 Nationstar Home Equity Loan Trust Series 2006-B, Class AV4 4,6 09/25/36 Nomura Resecuritization Trust Series 2014-1R, Class 2A6 2,3,8 02/26/37 23 7 Series 2014-1R, Class 2A11 2,3,6 02/26/37 Series 2013-1R, Class 3A12 2,3,6 10/26/36 Oakwood Mortgage Investors, Inc. Series 2001-D, Class A4 09/15/31 Series 2001-E, Class A4 12/15/31 RAAC Series Series 2005-SP1, Class M3 5 (Acquired 08/02/07, Cost $45,282, 0.0%) 09/25/34 1 RALI Trust Series 2006-QO7, Class 2A1 1,6 09/25/46 Series 2006-QO1, Class 2A1 4,6 02/25/46 Series 2006-QS14, Class A30 6,7 11/25/36 Series 2007-QS6, Class A2 6,7 04/25/37 RBSSP Resecuritization Trust Series 2010-1, Class 3A2 2,3,6 08/26/35 RESI Finance LP Series 2004-B, Class B5 2,3,6 02/10/36 Residential Funding Mortgage Securities Series 2004-S1, Class B1 5 (Acquired 02/26/04, Cost $, 0.0%) 02/25/34 Series 2004-S1, Class B2 5 (Acquired 02/26/04, Cost $0, 0.0%) 02/25/34 96 Series 2003-S7, Class B2 5 (Acquired 05/19/03, Cost $0, 0.0%) 05/25/33 Resix Finance Limited Credit-Linked Notes Series 2004-C, Class B7 2,3,5,6 (Acquired 09/23/04, Cost $802.628, 0.1%) 09/10/36 Series 2004-B, Class B8 2,3,5,6 (Acquired 05/21/04, Cost $213,365, 0.0%) 02/10/36 Series 2003-D, Class B7 2,3,5,6 (Acquired 11/19/03, Cost $444.669, 0.1%) 12/10/35 Series 2003-CB1, Class B8 2,3,5,6 (Acquired 12/22/04, Cost $1,046,027, 0.1%) 06/10/35 Series 2004-B, Class B9 2,3,5,6 (Acquired 05/21/04, Cost $326,843, 0.0%) 02/10/36 Series 2004-A, Class B10 2,3,5,6 (Acquired 03/09/04, Cost $341,014, 0.0%) 02/10/36 Saxon Asset Securities Trust Series 2006-2, Class A3C 4,6 09/25/36 Securitized Asset Backed Receivables LLC Series 2007-BR3, Class A2A 4,6 04/25/37 Series 2007-NC1, Class A2B 4,6 12/25/36 Series 2007-BR2, Class A2 4,6 02/25/37 Thornburg Mortgage Securities Trust Series 2007-1, Class A2B 6 03/25/37 Washington Mutual Mortgage Pass-Through Certificates Series 2006-AR12, Class 1A2 6 10/25/36 Series 2007-HY5, Class 3A1 6 05/25/37 Series 2003-S1, Class B4 2,3,5,9 (Acquired 10/25/07, Cost $16,475, 0.0%) 04/25/33 Series 2007-5, Class A11 6,7 06/25/37 Series 2005-6, Class 2A3 6,7 08/25/35 Wells Fargo Mortgage Backed Securities Trust Series 2004-6, Class B4 5 (Acquired 04/13/05, Cost $530,635, 0.0%) 06/25/34 Series 2007-8, Class 1A22 07/25/37 Series 2007-8, Class 2A2 07/25/37 Series 2007-13, Class A7 09/25/37 Series 2005-18, Class 2A10 6,7 01/25/36 Total Non-Agency Mortgage-Backed Securities Total RESIDENTIAL MORTGAGE RELATED HOLDINGS (Cost $171,345,184) COMMERCIAL MORTGAGE RELATED HOLDINGS – 61.2% Commercial Mortgage-Backed Securities – 59.3% A10 Securitization LLC Series 2014-1, Class B 2,3 04/15/33 Series 2014-1, Class C 2,3 04/15/33 Series 2014-1, Class D 2,3 04/15/33 Series 2013-2, Class B 2,3 11/15/27 Series 2013-2, Class C 2,3 11/15/27 Series 2013-2, Class D 2,3 11/15/27 Banc of America Commercial Mortgage Trust Series 2006-6, Class AJ 10/10/45 Series 2007-3, Class AJ 1 06/10/49 Series 2007-2, Class A4 1 04/10/49 Bear Stearns Commercial Mortgage Securities Trust Series 2006-PW11, Class H 2,3,5 (Acquired 03/08/06, Cost $1,699,150, 0.1%) 03/11/39 Series 2007-PW16, Class B 2,3,5 (Acquired 09/22/10-03/03/11, Cost $4,222,582, 1.6%) 06/11/40 Series 2007-PW16, Class C 2,3,5 (Acquired 09/22/10, Cost $2,901,664, 1.2%) 06/11/40 Commercial Mortgage Lease-Backed Certificate Series 2001-CMLB, Class A1 2,3,9 06/20/31 Commercial Mortgage Trust Series 2007-C9, Class AJFL 1,2,3,6 12/10/49 Series 2007-GG7, Class AJ 1 07/10/38 Series 2007-GG11, Class AJ 1 12/10/49 Series 2007-GG11, Class B 12/10/49 Series 2007-GG11, Class C 12/10/49 Credit Suisse Commercial Mortgage Trust Series 2007-C2, Class AMFL 1,6 01/15/49 Series 2006-C1, Class K 2,3,5 (Acquired 03/07/06, Cost $6,983,131, 0.3%) 02/15/39 Series 2007-C2, Class A3 1 01/15/49 Credit Suisse First Boston Mortgage Securities Corp. Series 2005-C2, Class AMFX 1 04/15/37 GMAC Commercial Mortgage Securities, Inc. Series 2004-C3, Class B 5 (Acquired 12/07/10, Cost $1,663,252, 0.5%) 12/10/41 JP Morgan Chase Commercial Mortgage Securities Corp. Series 2003-LN1, Class G 2,3,5 (Acquired 09/24/03, Cost $423,273, 0.1%) 10/15/37 Series 2007-CB20, Class AM 02/12/51 Series 2009-IWST, Class D 1,2,3,5 (Acquired 06/28/07, Cost $7,735,117, 2.3%) 12/05/27 LB-UBS Commercial Mortgage Trust Series 2007-C1, Class AJ 1 02/15/40 Series 2007-C1, Class C 5 (Acquired 02/10/11, Cost $2,952,005, 0.9%) 02/15/40 Series 2007-C1, Class D 02/15/40 Series 2007-C7, Class AJ 09/15/45 LNR CDO V Ltd. Series 2007-1A, Class F 2,3,5,6 (Acquired 02/27/07, Cost $3,750,000, 0.0%) 12/26/49 — Morgan Stanley Capital I Trust Series 2004-HQ4, Class G 2,3,5 (Acquired 03/01/06, Cost $997,573, 0.3%) 04/14/40 Series 2006-IQ11, Class J 2,3,5 (Acquired 05/24/06, Cost $47,256, 0.0%) 10/15/42 Series 2007-HQ13, Class A3 1 12/15/44 Series 2007-T25, Class AJ 1 11/12/49 Series 2007-T27, Class AJ 1 06/11/42 Series 2007-IQ14, Class A4 1 04/15/49 Morgan Stanley Dean Witter Capital I Trust Series 2003-TOP9, Class F 2,3,5 (Acquired 07/8/10, Cost $2,833,166, 0.8%) 11/13/36 Series 2003-TOP9, Class G 2,3,5 (Acquired 07/08/10, Cost $4,490,261, 1.2%) 11/13/36 Vornado DP LLC Trust Series 2010-VNO, Class D 2,3,5 (Acquired 08/08/10, Cost $919,670, 0.3%) 09/13/28 Wachovia Bank Commercial Mortgage Trust Series 2007-WHL8, Class C 2,3,6 06/15/20 Series 2007-C31, Class L 2,3,5 (Acquired 05/11/07, Cost $0, 0.0%) 04/15/47 Series 2005-C20, Class F 2,3,5 (Acquired 10/15/10, Cost $2,797,856, 1.0%) 07/15/42 Series 2007-C30, Class AJ 1 12/15/43 Series 2005-C16, Class H 2,3,5 (Acquired 01/19/05, Cost $6,010,612, 1.6%) 10/15/41 Series 2007-C33, Class AJ 1 02/15/51 Total Commercial Mortgage-Backed Securities Mezzanine Loan – 1.9% BOCA Mezzanine 08/15/15 Total COMMERCIAL MORTGAGE RELATED HOLDINGS (Cost $220,361,794) INTEREST-ONLY SECURITIES – 4.9% Commercial Mortgage Trust Series 2001-J2A, Class EIO 2,3,6,10 07/16/34 Federal National Mortgage Association Series 2012-125, Class MI 10 11/25/42 Series 2013-32, Class IG 10 04/25/33 Series 2011-46, Class BI 10 04/25/37 GMAC Commercial Mortgage Securities, Inc. Series 2003-C1, Class X1 2,3,6,10 05/10/36 Government National Mortgage Association Series 2005-76, Class IO 1,6,10 09/16/45 Series 2012-100, Class IO 1,6,10 08/16/52 Series 2012-70, Class IO 1,6,10 08/16/52 Series 2012-95, Class IO 1,6,10 02/16/53 Series 2012-78, Class IO 1,6,10 06/16/52 Series 2013-40, Class IO 1,6,10 06/16/54 Series 2012-132, Class IO 1,6,10 06/16/54 Series 2012-89, Class IO 1,6,10 12/16/53 Series 2010-132, Class IO 1,6,10 11/16/52 Vendee Mortgage Trust Series 1997-2, Class IO 6,10 06/15/27 Wachovia Commercial Mortgage Pass-Through Certificates Series 2002-C2, Class IO1 2,3,6,10 11/15/34 Total INTEREST-ONLY SECURITIES (Cost $19,029,070) CORPORATE BONDS – 13.5% Automotive – 0.5% American Axle & Manufacturing, Inc. 1 10/15/22 American Axle & Manufacturing, Inc. 1 11/15/19 Chrysler Group LLC 1 06/15/21 Jaguar Land Rover Automotive PLC 1,2,3,11 05/15/21 Total Automotive Basic Industry – 1.8% Alpha Natural Resources, Inc. 1 06/01/21 Arch Coal, Inc. 1 06/15/21 Associated Materials LLC 1 11/01/17 Cascades, Inc. 1,11 01/15/20 FMG Resources August 2006 Property Ltd. 1,2,3,11 04/01/22 Hexion US Finance Corp. 1 11/15/20 Ineos Finance PLC 1,2,3,11 05/01/20 Masonite International Corp. 1,2,3,11 04/15/21 Steel Dynamics, Inc. 1 03/15/20 Tembec Industries, Inc. 1,11 12/15/18 Trinseo Materials Operating SCA 1,11 02/01/19 United States Steel Corp. 1 02/01/18 Xerium Technologies, Inc. 1 06/15/18 Total Basic Industry Capital Goods – 0.7% AAR Corp. 1 01/15/22 Crown Cork & Seal Company, Inc. 1 12/15/26 Mueller Water Products, Inc. 1 09/01/20 Reynolds Group Issuer, Inc. 1 08/15/19 Terex Corp. 1 04/01/20 Total Capital Goods Consumer Cyclical – 0.6% ACCO Brands Corp. 1 04/30/20 Levi Strauss & Co. 1 05/15/20 Limited Brands, Inc. 1 07/15/37 Roundy's Supermarkets, Inc. 1,2,3 12/15/20 Total Consumer Cyclical Consumer Non-Cyclical – 0.4% Bumble Bee Holdings, Inc. 1,2,3 12/15/17 Jarden Corp. 1 05/01/17 Post Holdings, Inc. 1 02/15/22 Total Consumer Non-Cyclical Energy – 2.5% Atlas Pipeline Partners LP 1 08/01/23 Basic Energy Services, Inc. 1 02/15/19 BreitBurn Energy Partners LP 1 04/15/22 Calfrac Holdings LP 1,2,3 12/01/20 CGG SA 1,11 06/01/21 Crestwood Midstream Partners LP 1 12/15/20 EV Energy Partners LP 1 04/15/19 Ferrellgas Partners LP 1 06/15/20 Global Partners LP 2,3 07/15/22 Hilcorp Energy I LP 1,2,3 02/15/20 Key Energy Services, Inc. 1 03/01/21 Linn Energy LLC 1 02/01/21 Linn Energy LLC 1 04/15/20 Precision Drilling Corp. 1,11 11/15/20 RKI Exploration & Production LLC 1,2,3 08/01/21 Trinidad Drilling Ltd. 1,2,3,11 01/15/19 W&T Offshore, Inc. 1 06/15/19 Total Energy Healthcare – 1.3% CHS/Community Health Systems, Inc. 1 07/15/20 Fresenius Medical Care U.S. Finance II, Inc. 1,2,3 01/31/22 HCA, Inc. 1 05/01/23 HCA, Inc. 1 10/01/18 Jaguar Holding Company II 1,2,3 12/01/19 Kindred Healthcare, Inc. 1,2,3 04/15/22 Polymer Group, Inc. 1 02/01/19 Service Corporation International 1 04/01/16 Service Corporation International 1 11/15/21 Total Healthcare Media – 1.1% Cablevision Systems Corp. 1 09/15/22 Cablevision Systems Corp. 1 09/15/17 CCO Holdings LLC 1 01/15/24 CCO Holdings LLC 1 01/31/22 Clear Channel Worldwide Holdings, Inc. 1 03/15/20 Gannett Company, Inc. 1,2,3 10/15/23 Lamar Media Corp. 1,2,3 01/15/24 Mediacom Broadband LLC 1 04/01/23 National CineMedia LLC 1 04/15/22 Total Media Services – 2.9% Avis Budget Car Rental LLC 1 04/01/23 Boyd Gaming Corp. 1 07/01/20 Casella Waste Systems, Inc. 1 02/15/19 Cedar Fair LP 1 03/15/21 Chester Downs & Marina LLC 1,2,3 02/01/20 H&E Equipment Services, Inc. 1 09/01/22 Iron Mountain, Inc. 1 08/15/23 Iron Mountain, Inc. 1 08/15/21 Isle of Capri Casinos, Inc. 1 03/15/19 Jurassic Holdings III, Inc. 1,2,3 02/15/21 MGM Resorts International 1 01/15/17 MGM Resorts International 1 03/15/22 MGM Resorts International 1 02/01/19 MTR Gaming Group, Inc. 1 08/01/19 Palace Entertainment Holdings LLC 1,2,3 04/15/17 PulteGroup, Inc. 1 05/15/33 Scientific Games Corp. 1 09/15/18 Standard Pacific Corp. 1 05/15/18 Standard Pacific Corp. 1 01/15/21 The ADT Corp. 1 10/15/21 The Hertz Corp. 1 10/15/22 The Hertz Corp. 1 10/15/18 United Rentals North America, Inc. 1 04/15/22 Total Services Technology & Electronics – 0.3% First Data Corp. 1,2,3 06/15/19 ION Geophysical Corp. 1 05/15/18 Total Technology & Electronics Telecommunications – 1.4% Altice SA 2,3,11 05/15/22 CenturyLink, Inc. 1 03/15/42 Cincinnati Bell, Inc. 1 10/15/20 Cincinnati Bell, Inc. 1 03/15/18 Fairpoint Communications, Inc. 1,2,3 08/15/19 Frontier Communications Corp. 1 03/15/19 Intelsat Jackson Holdings SA 1,11 08/01/23 Level 3 Financing, Inc. 1 07/15/20 Qwest Capital Funding, Inc. 1 07/15/28 T-Mobile USA, Inc. 1 04/01/23 Wind Acquisition Finance SA 2,3,11 04/23/21 Windstream Corp. 1 06/01/22 Total Telecommunications Total CORPORATE BONDS (Cost $49,442,843) Shares Value PREFERRED STOCKS – 2.4% Finance & Investment – 2.4% Ally Financial, Inc., 7.00% 2,3 Public Storage, 6.00% 12 Total Finance & Investment Total PREFERRED STOCKS (Cost $9,031,250) Total Investments – 140.5% (Cost $505,939,648) Liabilities in Excess of Other Assets – (40.5)% ) TOTAL NET ASSETS – 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. TBA — To Be Announced. 1 — Portion or entire principal amount delivered as collateral for reverse repurchase agreements. 2 — Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. As of August 31, 2014, the total value of all such securities was $118,364,389 or 31.3% of net assets. 3 — Private Placement. 4 — Security is a “step up” bond where the coupon increases or steps up at a predetermined date. 5 — Restricted Illiquid Securities - Securities that the Adviser has deemed illiquid pursuant to procedures adopted by the Fund's Board of Directors.The values in the parenthesis represent the acquisition date, cost and the percentage of net assets, respectively.As of August 31, 2014, the total value of all such securities was $53,037,061 or 14.0% of net assets. 6 — Variable rate security – Interest rate shown is the rate in effect as of August 31, 2014. 7 — Security is an inverse floating rate bond. 8 — Zero-Coupon Note - Interest rate represents current yield to maturity. 9 — Security fair valued in good faith pursuant to the fair value procedures adopted by the Board of Directors. As of August 31, 2014, the total value of all such securities was $366,119 or 0.0% of net assets. 10 — Interest rate is based on the notional amount of the underlying mortgage pools. 11 — Foreign security or a U.S. security of a foreign company. 12 — Non-income producing security. Notes to Financial Statements (Unaudited) Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the bid prices furnished by an independent pricing service or, if not valued by an independent pricing service, using bid prices obtained from active and reliable market makers in any such security or a broker-dealer. The broker-dealers or pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the broker-dealers or pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the broker-dealers or pricing services also utilize proprietary valuation models which may consider market transactions in comparable securities and the various relationships between securities in determining fair value and/or market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon-rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair values. Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of the Adviser’s Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last trade price as of the close of business on the valuation date. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. Fair valuation procedures may be used to value a substantial portion of the assets of the Fund. The Fund may use the fair value of a security to calculate its NAV when, for example, (1) a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is suspended and not resumed prior to the normal market close, (3) a portfolio security is not traded in significant volume for a substantial period, or (4) the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The fair value of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1) evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2) comparison to the values and current pricing of securities that have comparable characteristics; (3) knowledge of historical market information with respect to the security; (4) other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Fund’s Board of Directors (the “Board”) has adopted procedures for the valuation of the Fund’s securities. The Adviser oversees the day to day responsibilities for valuation determinations under these procedures. The Board regularly reviews the application of these procedures to the securities in the Fund’s portfolio. Pursuant to the procedures, securities in the Fund are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers. However, if (i) a market value or price is not readily available, (ii) the available quotations are not believed to be reflective of market value by the Adviser, or (iii) a significant event has occurred that would materially affect the value of the security, the security is fair valued, as determined in good faith, by the Adviser’s Valuation Committee. The Adviser’s Valuation Committee is comprised of senior members of the Adviser’s management team. There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. The Fund has established methods of fair value measurements in accordance with GAAP. Fair value denotes the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level1- quoted prices in active markets for identical investments • Level2- quoted prices in markets that are not active or other significant observable inputs (including, but not limited to: quoted prices for similar investments, quoted prices based on recently executed transactions, interest rates, prepayment speeds, credit risk, etc.) • Level3- significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The Adviser’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee. If the Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. Significant increases or decreases in any of the unobservable inputs in isolation may result in a lower or higher fair value measurement. To assess the continuing appropriateness of security valuations, the Adviser (or its third party service provider who is subject to oversight by the Adviser), compares daily its prior day prices, prices on comparable securities and sales prices and challenges those prices that either remain unchanged or exceeds certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations, the Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the Fund’s investments categorized in the disclosure hierarchy as of August 31, 2014: Valuation Inputs Level 1 Level 2 Level 3 Total U.S. Government & Agency Obligations $ - $ $ $ Asset-Backed Securities - Residential Mortgage Related Holdings - Commercial Mortgage Related Holdings - Interest-Only Securities - - Corporate Bonds - - Preferred Stocks - - Total $ The following table provides quantitative information about the Fund’s Level 3 values, as well as their inputs, as of August 31, 2014. The table is not all-inclusive, but provides information on the significant Level 3 inputs. Quantitative Information about Level 3 Fair Value Measurements* Assets Fair Value as of August 31, 2014 Valuation Methodology Significant Unobservable Input Price Residential Mortgage Related Holdings $ Discounted Cash Flow Constant Prepayment Rate $ Commercial Mortgage Related Holdings Market Comparable Company Implied Spread to Index Total $ * The table above does not include level 3 securities that are valued by brokers and pricing services. At August 31, 2014, the value of these securities was approximately $449,767,826. The inputs for these securities are not readily available or cannot be reasonably estimated and are generally those inputs described in the Valuation of Investments Note. The appropriateness of fair values for these securities is monitored on an ongoing basis which may include results of back testing, unchanged price review, results of broker and vendor due diligence and consideration of macro or security specific events. The following is a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value: Investments in Securities U.S. Government & Agency Obligations Asset- Backed Securities Residential Mortgage Related Holdings Commercial Mortgage Related Holdings Interest-Only Securities Total Balance as of November 30, 2013 $ Accrued Discounts (Premiums) 45 - ) Realized Gain (Loss) ) Change in Unrealized Appreciation (Depreciation) ) ) Purchases at cost Sales proceeds ) Transfers into Level 3 - - (a) Transfers out of Level 3 - - ) ) - )(a) Balance as of August 31, 2014 $ Change in unrealized gains or losses relating to assets still held at reporting date $ ) $ (a) Transfers into and out of Level 3 are due to a decline or an increase in market activity (e.g. frequency of trades), which resulted in a lack of or an increase in available market inputs to determine price. For the period ended August 31, 2014, there was no security transfer activity between Level 1 and Level 2 for the Fund.The basis for recognizing and valuing transfers is as of the end of the period in which transfers occur. Federal Income Tax Basis: The federal income tax basis of the Fund’s investments at August 31, 2014 was as follows. Cost of Investments Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Reverse Repurchase Agreements: The Fund may enter into reverse repurchase agreements. Under a reverse repurchase agreement, a Fund sells securities and agrees to repurchase them at a mutually agreed upon date and price. Under the 1940 Act, reverse repurchase agreements will be regarded as a form of borrowing by the Funds unless, at the time they enter into a reverse repurchase agreement, it establishes and maintains a segregated account with its custodian containing securities from its portfolios having a value not less than the repurchase price (including accrued interest). The Fund has established and maintained such accounts for each of its reverse repurchase agreements. Reverse repurchase agreements involve the risk that the market value of the securities retained in lieu of sale by the Fund may decline below the price of the securities the Fund has sold but is obligated to repurchase. In the event the buyer of securities under a reverse repurchase agreement files for bankruptcy or becomes insolvent, such buyer or its trustee or receiver may receive an extension of time to determine whether to enforce the Fund’s obligation to repurchase the securities, and the Fund’s use of the proceeds of the reverse repurchase agreement may effectively be restricted pending such decision. Also, the Fund would bear the risk of loss to the extent that the proceeds of the reverse repurchase agreement are less than the value of the securities subject to such agreements. At August 31, 2014, the Fund had the following reverse repurchase agreements outstanding: Face Value Description Maturity Amount $ Credit Suisse, 0.37%, dated 08/05/14, maturity 11/05/14 $ Goldman Sachs, 0.40%, dated 08/07/14, maturity 11/05/14 JP Morgan Chase, 0.34%, dated 07/08/14, maturity 10/06/14 JP Morgan Chase, 1.01%, dated 08/06/14, maturity 09/05/14 JP Morgan Chase, 1.01%, dated 08/26/14, maturity 09/25/14 JP Morgan Chase, 1.03%, dated 07/16/14, maturity 10/14/14 JP Morgan Chase, 1.13%, dated 07/16/14, maturity 10/14/14 JP Morgan Chase, 1.13%, dated 07/23/14, maturity 10/21/14 JP Morgan Chase, 1.18%, dated 07/16/14, maturity 10/14/14 JP Morgan Chase, 1.59%, dated 07/29/14, maturity 10/27/14 RBC Capital Markets, 0.93%, dated 07/01/14, maturity 01/02/15 RBC Capital Markets, 0.93%, dated 07/14/14, maturity 01/02/15 RBC Capital Markets, 0.93%, dated 07/16/14, maturity 10/16/14 RBC Capital Markets, 0.93%, dated 04/01/14, maturity 09/11/14 RBC Capital Markets, 0.95%, dated 04/01/14, maturity 10/01/14 RBC Capital Markets, 0.95%, dated 05/08/14, maturity 10/01/14 RBC Capital Markets, 0.95%, dated 05/09/14, maturity 10/01/14 RBC Capital Markets, 0.95%, dated 06/05/14, maturity 10/01/14 RBC Capital Markets, 0.95%, dated 07/23/14, maturity 10/01/14 RBC Capital Markets, 0.95%, dated 08/08/14, maturity 10/01/14 RBC Capital Markets, 0.96%, dated 03/11/14, maturity 09/11/14 RBC Capital Markets, 0.96%, dated 05/05/14, maturity 09/11/14 RBC Capital Markets, 0.98%, dated 07/16/14, maturity 10/16/14 RBC Capital Markets, 1.53%, dated 07/02/14, maturity 10/02/14 RBC Capital Markets, 1.53%, dated 07/16/14, maturity 10/16/14 RBC Capital Markets, 1.57%, dated 06/12/14, maturity 12/12/14 RBC Capital Markets, 1.58%, dated 07/02/14, maturity 10/02/14 RBC Capital Markets, 1.62%, dated 06/12/14, maturity 12/12/14 RBC Capital Markets, 1.68%, dated 08/26/14, maturity 02/26/15 Wells Fargo Advisors, 1.66%, dated 08/28/14, maturity 09/29/14 $ Maturity Amount, Including Interest Payable $ Market Value of Assets Pledged as Collateral for the Reverse Repurchase Agreements $ Weighted Average Interest Rate % The average daily balance of reverse repurchase agreements outstanding for the Fund during the period ended August 31, 2014, was approximately $161,664,796 at a weighted average interest rate of 1.27%. The maximum amount of reverse repurchase agreements outstanding at any time during the period was $177,193,770, which was 32.11% of total assets of the Fund. Financial Futures Contracts: A futures contract is an agreement between two parties to buy and sell a financial instrument for a set price on a future date. Initial margin deposits are made upon entering into futures contracts and can be either cash or securities. During the period the futures contract is open, changes in the value of the contract are recognized as unrealized gains or losses by “marking-to-market” on a daily basis to reflect the market value of the contract at the end of each day’s trading. Variation margin payments are made or received, depending upon whether unrealized gains or losses are incurred. When the contract is closed, the Fund records a realized gain or loss equal to the difference between the proceeds from (or cost of) the closing transaction and the Fund’s basis in the contract. The Fund invests in financial futures contracts to hedge against fluctuations in the value of portfolio securities caused by changes in prevailing market interest rates. Should interest rates move unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. The use of futures transactions involves the risk of imperfect correlation in movements in the price of futures contracts, interest rates and the underlying hedged assets. The Fund is at risk that it may not be able to close out a transaction because of an illiquid market.As of August 31, 2014, there were no futures contracts outstanding. TBA Transactions: The Fund may enter into to-be-announced (“TBA”) transactions to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. A TBA transaction is a purchase or sale of a U.S. government agency mortgage pass-through security for future settlement at an agreed upon date. The term “U.S. government agency mortgage pass-through security” refers to a category of pass-through securities backed by pools of mortgages and issued by one of several U.S. government-sponsored enterprises: the Government National Mortgage Association (Ginnie Mae), Federal National Mortgage Association (Fannie Mae), or Federal Home Loan Mortgage Corporation (Freddie Mac). In the basic pass-through structure, mortgages with similar issuer, term and coupon characteristics are collected and aggregated into a pool. The pool is assigned a CUSIP number and undivided interests in the pool are traded and sold as pass-through securities. The holder of the security is entitled to a pro rata share of principal and interest payments (including unscheduled prepayments) from the pool of mortgage loans. TBA transactions increase the liquidity and pricing efficiency of transactions in such mortgage-backed securities since they permit similar mortgage-backed securities to be traded interchangeably pursuant to commonly observed settlement and delivery requirements. Proceeds of TBA transactions are not received until the contractual settlement date. The Fund may use TBA transactions to acquire and maintain exposure to mortgage-backed securities in either of two ways. Typically, the Fund will enter into TBA agreements and “roll over” such agreements prior to the settlement date stipulated in such agreements. This type of TBA transaction is commonly known as a “TBA roll.” In a TBA roll, the Fund generally will sell the obligation to purchase the pools stipulated in the TBA agreement prior to the stipulated settlement date and will enter into a new TBA agreement for future delivery of pools of mortgage pass-through securities. Alternatively, the Fund will enter into TBA agreements and settle such transactions on the stipulated settlement date by actual receipt or delivery of the pools of mortgage pass-through securities stipulated in the TBA agreement. Unsettled TBA agreements are valued at the current market value of the underlying securities, according to the procedures described above under “Valuation of Investments.” Each TBA position is marked-to-market daily and the change in market value is recorded by the Fund as an unrealized gain or loss. TBA transactions outstanding at August 31, 2014 were as follows: Purchases: Security Name Interest Rate Principal Amount Current Payable Federal Home Loan Mortgage Corporation 4.00% Item 2. Controls and Procedures. (a) The Registrant's principal executive officer and principal financial officer have concluded that the Registrant's Disclosure Controls and Procedures are effective, based on their evaluation of such Disclosure Controls and Procedures as of a date within 90 days of the filing of this report on Form N-Q. (b) As of the date of filing this Form N-Q, the Registrant's principal executive officer and principal financial officer are aware of no changes in the Registrant's internal control over financial reporting that occurred during the Registrant's last fiscal quarter that has materially affected or is reasonably likely to materially affect the Registrant's internal control over financial reporting. Item 3. Exhibits (a) Certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act. Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Brookfield Total Return Fund Inc. By (Signature and Title) /s/ Brian F. Hurley Brian F. Hurley President and Principal Executive Officer Date: October 30, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Brian F. Hurley Brian F. Hurley President and Principal Executive Officer Date: October 30, 2014 By (Signature and Title)/s/ Angela W. Ghantous Angela W. Ghantous Treasurer and Principal Financial Officer Date: October 30, 2014
